B. F. SAFFOLD, J.
The appellants, being creditors of A. J. Chaney, had recovered judgments severally against his administrator, except one of them, the Roswell Manufacturing Company, which obtained its judgment in 1855, during the lifetime of the decedent. The estate of Chaney was insolvent. The purpose of the bill, filed by the appellants as a creditors’ bill, was to subject to the payment of these judgments certain real estate and personal property alleged to belong to the estate of Chaney, but to be in the possession of the appellee defendants, or some of them.
In 1854, Chaney had two tracts of land, called the “ Creek tract,” and the “ Home place.” He was considerably in debt, and was desirous of selling all, or a portion of these lands, in order to pay his creditors. Graves, a friend of his, negotiated a contract of sale with Lay, which, afterwards, he ratified. The agreement and manner of its execution were as follows : Lay was to purchase the “ Creek tract,” for $2,300, reserving to Chaney some fruit trees on it, which they considered to be worth about $300. He was to dispose of the purchase-money by paying certain debts of Chaney, some of which had been reduced to judgment, and returning any balance to Chaney. Lay and Graves, in the absence of Chaney, agreed that executions on the judgments, which were in the hands of the sheriff, should be levied on the lands, and a sale had under them, in order to secure a better title than Graves had authority from Chaney to make. Graves became the purchaser of all of the lands for $600, which he paid with money given him for the *393purpose by Lay. The sheriff conveyed to Graves, and he being unwilling to execute more than a quitclaim deed to Lay, the latter preferred to have a deed direct from the sheriff. The two went to the sheriff together, and caused the deed to Graves to be destroyed, and another from the sheriff to Lay, as the purchaser, to be made. Lay, then, with the concurrence of Chaney, went into the possession of the “ Creek tract,” and so continued. Chaney retained possession of the “ Home place,” under an express, though verbal agreement with Lay, that the latter would make a deed of it to him, and receive from him a deed to the “ Creek tract.” Lay never paid any money for the “ Home place.” Chaney died not long after-wards, without the execution of the deeds so agreed to be made, and without having removed or claimed the fruit trees. After his death, Lay took possession of the “ Home tract,” and used and disposed of it as his own. He and his wife conveyed it for the benefit of their daughter, Mrs. Benson, and her children. Why he was suffered to do so by the family of Chaney is not shown. Perhaps, they thought his sheriff’s deed precluded their right, and because the estate of Chaney was insolvent. Chaney’s wife survived him, and several of his children were minors.
Notwithstanding the mere destruction of the deed from the sheriff to Graves did not nullify its effect as a conveyance (Gimon v. Davis, 36 Ala. 589), Lay will be treated, in equity, as the real owner of the “ Creek tract.” He furnished the money with which it was bought, entered into possession of it, and obtained a title thereto, with Graves’s consent, which they both thought was sufficient. But he cannot be so regarded in respect to the “ Home place.” If it had not been for the agreement between him and Graves, representing Chaney, he would not have been permitted to purchase the two tracts for $600, when he was willing to give $2,300 for one of them. Chaney continued to possess this parcel to his death, under Lay’s positive disclaimer of any right to it. He never paid anything for it, and there was no proposition that he should. Chaney, up to the date of his death, had the unquestionable right to have the deed to Graves, or to Lay, set aside in respect to this land. Caple v. McCollum, 27 Ala. 461.
At Chaney’s death, his widow, and minor children, of which he left several, were entitled to a homestead out of this “ Home place,” under B. C. § 2061. Any excess over the quantity so appropriated would belong to his creditors. Whether Lay purchased from Chaney’s family any right they had, is not disclosed in this case. The right of Mrs. Benson and her children may become plainer on further examination. The chancellor misconceived the law in the reasons given by him for *394dismissing the bill. There seems to be no ground for holding Lay’s administrator liable for anything more than the “ Home place.” His title to the “ Creek tract ” is complete. He appears to have paid the price he agreed to give. At least, there is no evidence that he has not done so, and any claim against him on that account is probably barred. He is not a debtor for the fruit trees, because he has never undertaken to pay for them. His contract was to let Chaney take them away. In respect to the “ Home place,” we decide only that Lay, under the sheriff’s sale and deeds, and his contract with Chaney, did not acquire any right to it against Chaney, his family, or his creditors. Further investigation is necessary to determine to whom it belongs.
The decree is reversed, and the cause remanded.